— Appeal (transferred to this court by order *1061of the Appellate Division, Second Department) from an order of the Supreme Court (Hickman, J.), entered July 3, 1990 in Orange County, which, inter alia, granted defendants’ motion for summary judgment dismissing the complaint.
Order affirmed, with costs, upon the opinion of Justice S. Barrett Hickman.
Mahoney, P. J., Weiss, Yesawich Jr., Levine and Mercure, JJ., concur. Ordered that the order is affirmed, with costs, upon the opinion of Justice S. Barrett Hickman.